Exhibit SIGN-ON RESTRICTED SHARE AWARD AGREEMENT THIS SIGN-ON RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), is made effective as of September 9, 2008 (the “Grant Date”), between Nalco Holding Company, a Delaware corporation (the “Company”), and David E. Flitman (“Flitman”). R E C I T A L S: WHEREAS, in connection with Flitman’s hiring as an officer of Nalco Company, Nalco Company and Flitman have entered into an Employment Letter Agreement, Standard Nalco Employment Agreementboth dated as of July 17, 2008 and a Severance Agreement dated September 9, 2008. WHEREAS, in connection with Flitman’s hiring as an officer of Nalco Company, the Compensation Committee (the “Committee”) has determined that it would be in the best interests of the Company and its stockholders to grant the Restricted Share award provided for herein (the “Restricted Share Award”) to Flitman pursuant to the terms set forth below. WHEREAS, the Restricted Share Award is being made to Flitman subject to the terms of the Amended and Restated Nalco Holding Company 2004 Stock Incentive Plan (the “Plan”), except as otherwise stated herein. NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Grant of the Restricted Shares.Subject to the terms and conditions set forth in this Agreement, the Company hereby grants to Flitman a Restricted Share Award consisting of 51,858 restricted shares (hereinafter called the “Restricted Shares”), that, subject to vesting, are convertible into an equal number of shares of the Company’s Common Stock (the “Shares”).The number of Restricted Shares shall be determined by dividing the value of the award, One Million Two Hundred Thousand Dollars, by the closing date price on the Company’s stock on the fifth business day of the month following the grant. 2.Vesting.The Restricted Shares shall vest and become nonforfeitable in accordance withExhibit A to this Agreement. 3.Certificates.The Restricted Shares shall be evidenced by this Agreement.The Shares shall be issued by the Company and shall be registered in Flitman’s name on the stock registry of the Company promptly after the date such Restricted Shares vest, if ever.Without limiting the generality of this Section 3, no certificates shall be issued for fractional Shares. 4.Rights as a Stockholder.Flitman shall have no rights of a common stockholder of the Company unless and until the Restricted Shares vest and the Shares are issued to him. 5.Legend on Certificates.The certificates representing the vested Shares shall be subject to such stop transfer orders and other restrictions as the Committee may deem advisable to reflect the provisions of this Agreement or under the rules, regulations, and other requirements of the Securities and Exchange Commission, any stock exchange upon which such Shares are listed, and any applicable Federal or state laws, and the Committee may cause a legend or legends to be put on any such certificates to make appropriate reference to such restrictions. 6.
